Citation Nr: 1747487	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard, with active duty for training (ACDUTRA) service from July 2000 to January 2001 and active duty service from July 2008 to March 2009.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2016.  A transcript of that proceeding has been associated with the claims file.

The case was remanded in July 2016 for additional development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on the Veteran's reports of worsening symptoms, the Board's July 2016 remand directed the AOJ to afford the Veteran a new examination.  The Board also directed the AOJ to request the Veteran authorize the release of any pertinent private treatment records.  

In an August 2016 letter, the AOJ requested the Veteran authorize the release of pertinent records, but received no response.  The Veteran attended a VA knee examination in September 2016.

In July 2016, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Review of the September 2016 VA examination report shows that the examiner conducted range of motion testing for the Veteran's left knee only and did not provide an explanation for why testing of the right knee was unnecessary or not possible.  Additionally, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2017) and Correia v. McDonald is required.

The Board further notes that the examiner indicated the Veteran had a meniscal condition, specifically a meniscal tear status post repair.  However, the examiner did not indicate whether the Veteran's meniscal condition was symptomatic, and if so, the nature, frequency, and severity of those symptoms.  Notably, a November 2012 record from the Center for Orthopaedics noted the Veteran had a positive McMurray test with medial joint line tenderness, suggestive of meniscal symptoms.  See May 16, 2016 non-government medical record, pg. 9.  Thus, clarification regarding the nature of any meniscal condition is requested as well.

Given that remand is necessary to obtain an adequate VA examination, the Veteran is afforded another opportunity to authorize the release of any private treatment records relevant to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left knee disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the left knee disability that develops on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his left knee disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's left knee disability since March 2009.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner should also specifically comment on whether the Veteran has had a meniscal abnormality as a manifestation of his service-connected knee disability at any time since March 2009 and, if so, provide information concerning the severity thereof.

3.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, complete any other development deemed necessary, and then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




